Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 
Reasons for Allowance
3.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
 	Although the prior art discloses obtaining, by a select processor from a select entity, a request to perform a requested operation, the request from the select entity including encrypted data and a protected key, the protected key to be used by the select processor to facilitate performing the requested operation on behalf of the select entity authorized to provide the protected key to the select processor but unauthorized to use the protected key, no one or two references anticipates or obviously suggest wherein the encrypted data is data that is encrypted in the select entity and is not visible as clear data in the selected entity. Also, providing the encrypted resulting data to a requestor of the request, wherein the decrypted data is not visible to the select entity and is not visible to the requestor of the request.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2499